Case 1:08-cv-00827-LMB-JFA Document 1000 Filed 11/20/18 Page 1 of 3 PageID# 20757



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       )   No. 1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Defendant,               )
                                             )
                                             )
  CACI PREMIER TECHNOLOGY, INC.,            )
                                             )
                    Third-Party Plaintiff,   )
                                             )
                    v.                       )
                                             )
  UNITED STATES OF AMERICA, and             )
  JOHN DOES 1-60,                            )
                    Third-Party Defendants.  )
                                             )

                        CACI PT’S MEMORANDUM IN SUPPORT
                  OF ITS MOTION TO FILE DOCUMENTS UNDER SEAL

         This action centers on Plaintiffs’ allegations that they were mistreated while in United

  States’ custody at the Abu Ghraib detention facility in Iraq.       At all times relevant to the

  allegations, Abu Ghraib was under the control of United States military as part of Operation Iraqi

  Freedom. The United States, now a party to this action, has provided discovery pursuant to the

  Protective Order in this case. See Dkt. #211.

         Defendant CACI Premier Technology, Inc. (“CACI PT”) seeks to file under seal its

  Motion In Limine to Exclude the Taguba and Jones/Fay Reports. CACI PT’s motion refers to,

  quotes, and describes information that was designated as subject to the Protective Order by the
Case 1:08-cv-00827-LMB-JFA Document 1000 Filed 11/20/18 Page 2 of 3 PageID# 20758



  United States. By the terms of the Protective Order, this material may be filed only if it is filed

  under seal. Dkt. #211 at ¶ 9.

         Under Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000), an order to seal

  documents is valid and appropriate when the Court (1) provides notice to the public and gives the

  public an opportunity to object; (2) considers less drastic alternatives; and (3) provides specific

  findings in support of its decision to seal. Here, the public has been given notice of CACI PT’s

  motion to seal. The motion to seal and supporting memorandum have been filed publicly. Less

  drastic alternatives to filing under seal are inappropriate. These documents relate to highly

  sensitive information about U.S. military operations in Iraq, and have been designated as subject

  to the Protective Order in this action. CACI PT has filed a public version of its opposition that

  redacted references to protected information.




  Respectfully submitted,

  /s/ John F. O’Connor
  John F. O’Connor                                            William D. Dolan, III
  Virginia Bar No. 93004                                      Virginia Bar No. 12455
  Linda C. Bailey (admitted pro hac vice)                     LAW OFFICES OF WILLIAM D.
  Molly Bruder Fox (admitted pro hac vice)                    DOLAN, III, PC
  STEPTOE & JOHNSON LLP                                       8270 Greensboro Drive, Suite 700
  1330 Connecticut Avenue, N.W.                               Tysons Corner, VA 22102
  Washington, D.C. 20036                                      (703) 584-8377 – telephone
  (202) 429-3000 – telephone                                  wdolan@dolanlaw.net
  (202) 429-3902 – facsimile
  joconnor@steptoe.com
  lbailey@steptoe.com
  mbfox@steptoe.com

                                  Counsel for Defendant CACI Premier
                                            Technology, Inc.




                                                  2
Case 1:08-cv-00827-LMB-JFA Document 1000 Filed 11/20/18 Page 3 of 3 PageID# 20759



                                CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of November, 2018, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following:

                                      John Kenneth Zwerling
                                      The Law Offices of John Kenneth Zwerling, P.C.
                                      114 North Alfred Street
                                      Alexandria, VA 22314
                                      jz@zwerling.com

                                      Lauren Wetzler
                                      United States Attorney Office
                                      2100 Jamieson Avenue
                                      Alexandria, VA 22314
                                      lauren.wetzler@usdoj.gov



                                             /s/ John F. O’Connor
                                             John F. O’Connor
                                             Virginia Bar No. 93004
                                             Attorney for Defendant CACI Premier Technology,
                                                 Inc.
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, N.W.
                                             Washington, D.C. 20036
                                             (202) 429-3000 – telephone
                                             (202) 429-3902 – facsimile
                                             joconnor@steptoe.com
